EXHIBIT 10.1

 

Investment Management Agreement

 

Between

 

ALLSTATE INVESTMENTS, LLC

 

And

 

ALIC REINSURANCE COMPANY

 

This Agreement made and effective as of July 1, 2005, between ALLSTATE
INVESTMENTS, LLC, a Delaware limited liability company (“ALLSTATE INVESTMENTS”),
and ALIC REINSURANCE COMPANY, a special purpose financial captive insurance
company organized under the laws of the State of South Carolina (“ALIC Re”).

 

WITNESSETH:

 

WHEREAS, ALIC Re desires that ALLSTATE INVESTMENTS furnish or cause to be
furnished certain services and facilities; and

 

WHEREAS, ALLSTATE INVESTMENTS desires to furnish or cause to be furnished
certain services and facilities subject to the terms and conditions hereinafter
set forth;

 

NOW, THEREFORE, it is agreed as follows:

 

ARTICLE 1

INVESTMENT MANAGEMENT SERVICES

 

1.1                                 Appointment.  ALIC Re hereby engages
ALLSTATE INVESTMENTS as the investment manager of the investment assets (the
“Trust Assets”) transferred by ALIC Re to The Bank of New York as Trustee
(“Trustee”) under the Trust Agreement dated as of July 1, 2005 (the “Trust
Agreement”) and grants ALLSTATE INVESTMENTS the power and authority to advise,
manage, and direct the investment and reinvestment of such assets for the period
and on the terms and conditions set forth herein.  Such activities shall be
conducted subject to and in accordance with the investment objectives,
restrictions, and strategies set forth in the Investment Policy and Plan (the
“Policy”) adopted by the Board of Directors of ALIC Re, and in accordance with
such other limitations and guidelines as may be established from time to time
for such assets by such Board (such investment objectives, restrictions,
strategies, limitations, and guidelines herein referred to collectively as the
“Investment Guidelines”); provided, however, that the Policy and the Investment
Guidelines shall in all events be in accordance with the terms and conditions of
the Trust Agreement.  ALLSTATE INVESTMENTS hereby

 

--------------------------------------------------------------------------------


 

accepts such responsibility and agrees during such period to render the services
and to assume the obligations herein set forth, all as more fully described in
Exhibit A, attached hereto (the “Services”).  ALIC Re may from time to time
reach agreement with ALLSTATE INVESTMENTS that only certain of the listed
Services will be provided.

 

1.2                                 Charges and Expenses.  ALIC Re agrees to pay
ALLSTATE INVESTMENTS a fee for the Services equal to ALLSTATE INVESTMENTS’
actual cost of managing the Trust Assets, including the provision of all
administrative, reporting or other services required to manage such assets and
provide the Services.   To the extent any of ALLSTATE INVESTMENTS’ costs are
determined by allocations from ALIC Re, the allocation shall be made in
accordance with the general provisions of the NAIC expense classification and
allocation guidelines applicable to all inter-company allocations among The
Allstate Corporation and its insurance affiliates.   All brokerage commissions
and other direct transaction charges payable to third parties shall be in
addition to any fees payable to ALLSTATE INVESTMENTS for Services and may be
paid from the Trust Assets or may be paid by ALLSTATE INVESTMENTS and reimbursed
by ALIC Re.

 

1.3                                 Payment.  ALLSTATE INVESTMENTS will charge
ALIC Re for the Services via the monthly expense allocation process, and
payments will be through the monthly intercompany settlement process. The
process will be completed by personnel of ALLSTATE INVESTMENTS and ALIC Re in
the most timely and effective method available.

 

ARTICLE 2

MISCELLANEOUS PROVISIONS

 

2.1                                 Scope of Services.  The scope of, and the
manner in which, ALLSTATE INVESTMENTS provides the Services to ALIC Re shall be
reviewed periodically by ALLSTATE INVESTMENTS and ALIC Re.

 

2.2                                 Standard of Performance.  ALLSTATE
INVESTMENTS shall discharge its duties hereunder at all times in good faith and
with that degree of prudence, diligence, care and skill which a prudent person
rendering services as an institutional investment manager would exercise under
similar circumstances.  The provisions of this Agreement shall not be
interpreted to imply any obligation on the part of ALLSTATE INVESTMENTS to
observe any standard of care other than as set forth in this Section 2.2.

 

2.3                                 Books and Records.  Upon reasonable notice,
and during normal business hours, ALIC Re shall be entitled to, at its own
expense, inspect records that pertain to the computation of charges for the
Services.  ALLSTATE INVESTMENTS shall at all times maintain correct and complete
books, records and accounts of all Services.  ALIC Re shall have unconditional
right of ownership of any records prepared on its behalf under this Agreement. 
ALLSTATE INVESTMENTS shall maintain and make available for review by any
regulator having jurisdiction over ALIC Re, documentation showing the
calculation of all such charges.  ALIC Re may request a review of such charges
for the

 

2

--------------------------------------------------------------------------------


 

Services and such review will occur promptly thereafter.

 

2.4                                 Liability of ALLSTATE INVESTMENTS.  In the
absence of ALLSTATE INVESTMENTS’ willful or negligent misconduct (or the willful
or negligent misconduct of its officers, directors, agents, employees,
controlling persons, shareholders, and any other person or entity affiliated
with ALLSTATE INVESTMENTS or retained by it to perform or assist in the
performance of its obligations under this Agreement), neither ALLSTATE
INVESTMENTS nor any of its officers, directors, employees or agents shall be
subject to liability to ALIC Re for any act or omission in the course of, or
connected with, rendering the Services hereunder.

 

2.5                                 Independent Contractor.  ALLSTATE
INVESTMENTS shall for all purposes be deemed to be an independent contractor. 
All persons performing duties hereunder at all times during the term of this
Agreement shall be under the supervision and control of ALLSTATE INVESTMENTS and
shall not be deemed employees of ALIC Re as a result of this Agreement and the
Services provided hereunder. ALLSTATE INVESTMENTS shall have no power or
authority to bind ALIC Re or to assume or create an obligation or
responsibility, express or implied, on behalf of ALIC Re, nor shall it represent
to anyone that it has such power or authority, except as expressly provided in
this Agreement.  Nothing in this Agreement shall be deemed to create a
partnership between or among the parties, whether for purposes of taxation or
otherwise.

 

2.6                                 Assignment.  ALLSTATE INVESTMENTS shall not
assign its obligations or rights under this Agreement without the written
consent of ALIC Re.   ALLSTATE INVESTMENTS may terminate this Agreement in its
entirety, and ALIC Re may cancel its participation in the arrangements under
this Agreement, each by giving six months written notice to the other party to
this Agreement; provided, however, that in the event that ALIC Re ceases to be
an affiliate of ALLSTATE INVESTMENTS, this Agreement shall terminate
immediately.  Under no circumstances will the initial term, or any renewal term,
of this Agreement exceed five (5) years.

 

2.7                                 Notices.  All communications provided for
hereunder shall be in writing, and if to ALIC Re, mailed or delivered to ALIC Re
at its office at the address listed in ALIC Re’s Statutory Annual Statement
Blank, Attention: Secretary or addressed to any party at the address such party
may hereafter designate by written notice to the other parties.

 

2.8                                 Counterpart Signatures. This Agreement may
be executed by the parties hereto in any number of counterparts, and by each of
the parties hereto in separate counterparts, each of which counterparts, when so
executed and delivered, shall be deemed to be an original, but all such
counterparts shall together constitute but one and the same instrument.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
as of the day and year above written.

 

 

 

Allstate Investments, LLC

 

 

 

 

 

By:

/s/ Eric A. Simonson

 

 

Name:

Eric A. Simonson

 

 

Title:

Chairman of the Board,

 

 

 

President and Chief

 

 

 

Investment Officer

 

 

Date:

7/8/05

 

 

 

 

 

 

 

 

ALIC Reinsurance Company

 

 

 

 

 

By:

/s/ John C. Pintozzi

 

 

Name:

John C. Pintozzi

 

 

Title:

Chairman of the Board

 

 

 

and President

 

 

Date:

7/8/05

 

 

 

 

 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------


 

Exhibit A

INVESTMENT SERVICES

 

A.                                   Appointment.  This Exhibit A details the
Services to be provided by ALLSTATE INVESTMENTS pursuant to the Investment
Management Agreement between ALLSTATE INVESTMENTS and ALIC Re to which this
Exhibit A is attached.  For purposes of this Exhibit A, the trust account
created under the Trust Agreement will be referred to as the “Account”.

 

B.                                     ALLSTATE INVESTMENTS as Agent.  ALLSTATE
INVESTMENTS shall be granted and shall exercise full investment discretion and
authority to direct the Trustee in buying, selling or otherwise disposing of or
managing the Trust Assets and in the performance of the services rendered
hereunder, and shall do so as ALIC Re’s agent only, subject to ALLSTATE
INVESTMENTS’ adherence to the Policies and Investment Guidelines.  ALIC Re
hereby authorizes ALLSTATE INVESTMENTS to exercise all such powers with respect
to the Trust Assets as may be necessary or appropriate for the performance by
ALLSTATE INVESTMENTS of its obligations under this Agreement, subject to the
supervision of the Board of Directors of ALIC Re (the “Board”), and any
limitations contained herein.

 

C.                                     Investment Advisory Services.  In
furtherance of the foregoing, and in carrying out its obligations to manage the
investment and reinvestment of the Trust Assets, ALLSTATE INVESTMENTS shall, as
appropriate and consistent with the Investment Guidelines:

 

(a) perform research and obtain and evaluate such information relating to the
economics, industries, businesses, markets, new investment structures,
techniques, practices, and financial data as ALLSTATE INVESTMENTS deems
appropriate in the discharge of its duties under this Agreement;  (b) consult
with and furnish to the Board recommendations with respect to overall investment
strategies for the Trust Assets;  (c) seek out and implement specific investment
opportunities, consistent with such overall investment strategies approved by
the Board, including making and carrying out day-to-day decisions to acquire or
dispose of permissible investments and managing the investment of the Trust
Assets; (d) regularly report to the Board with respect to the implementation of
investment strategies and any other activities in connection with management of
the Trust Assets, including furnishing to the Board, within 45 days after the
end of each quarter, a report concerning investment activity during the quarter;
(e) maintain all required accounts, records, memoranda, instructions or
authorizations relating to the acquisition or disposition the Trust Assets;
(f) determine the securities to be purchased or sold by the Trustee and direct
the Trustee to place orders either directly with the issuer, with any
broker-dealer or underwriter that specializes in the securities for which the
order is made, or with any other broker or dealer that ALLSTATE INVESTMENTS
selects; and (g) perform the services hereunder in a manner consistent with
investment objectives and policies of ALIC Re as detailed in the respective
Investment Guidelines, as amended from time to time, and in compliance, as
appropriate,

 

A-1

--------------------------------------------------------------------------------


 

with the applicable provisions of the insurance laws and regulations of ALIC
Re’s domicile, as amended, and any other applicable laws.

 

D.                                    Allocation of Brokerage.  ALLSTATE
INVESTMENTS is authorized in its sole discretion to select the brokers or
dealers that will execute the purchases and sales of securities for the
Account.  In making such selection, ALLSTATE INVESTMENTS shall use its best
efforts to obtain for the Account the most favorable net price and execution
available, taking into account all appropriate factors, including price, dealer
spread or commission, if any, and size and difficulty of the transaction.  If,
in the judgment of ALLSTATE INVESTMENTS, ALIC Re would be benefited by
supplemental investment research, ALLSTATE INVESTMENTS is authorized, but not
obligated, to select brokers or dealers on the basis of research information,
materials, or services they could furnish to ALLSTATE INVESTMENTS for potential
use in supplementing ALLSTATE INVESTMENTS’ own information and in making
investment decisions for the Account.  The expenses of ALLSTATE INVESTMENTS and
the charges to ALIC Re may not necessarily be reduced as a result of receipt of
such supplemental information.  Subject to the above requirements, nothing shall
prohibit ALLSTATE INVESTMENTS from selecting brokers or dealers with which it or
ALIC Re is affiliated.

 

E.                                      Service to Other Clients.  ALIC Re
acknowledges that ALLSTATE INVESTMENTS may perform services for clients other
than ALIC Re that are similar to the services to be performed pursuant to this
Agreement, and that ALLSTATE INVESTMENTS is free to do so provided that its
services pursuant to this Agreement are not in any way impaired.  ALIC Re agrees
that ALLSTATE INVESTMENTS may provide investment advice to any of its other
clients that may differ from advice given to ALIC Re, or take action with
respect to assets owned by it or its other clients that may differ from the
action taken with respect to the Account, so long as ALLSTATE INVESTMENTS, to
the extent reasonable and practicable, allocates investment opportunities to
each account managed by it on a fair and equitable basis relative to ALLSTATE
INVESTMENTS’ other clients.  It is understood that ALLSTATE INVESTMENTS shall
have no obligation to purchase or sell, or to recommend for purchase or sale for
the Account, any security that ALLSTATE INVESTMENTS, its affiliates, employees
or agents may purchase or sell for its or their own accounts or for the account
of any other client, if, in the opinion of ALLSTATE INVESTMENTS, such
transaction or investment appears unsuitable, impractical or undesirable for the
Account.  It is agreed that ALLSTATE INVESTMENTS may use any supplemental
investment research obtained for the benefit of ALIC Re in providing investment
advice to its other clients or its own accounts.  Conversely, such supplemental
information obtained by the placement of business for ALLSTATE INVESTMENTS or
other entities advised by ALLSTATE INVESTMENTS will be considered by and may be
useful to ALLSTATE INVESTMENTS in carrying out its obligations to ALIC Re.

 

F.                                      Allocation of Trades.  It is
acknowledged that securities held in the Account may also be held by separate
investment accounts or other funds for which

 

A-2

--------------------------------------------------------------------------------


 

ALLSTATE INVESTMENTS may act as a manager.  If purchases or sales of securities
for ALIC Re or other entities for which ALLSTATE INVESTMENTS acts as investment
manager arise for consideration at or about the same time, ALIC Re agrees that
ALLSTATE INVESTMENTS may make transactions in such securities, insofar as
feasible, for the respective entities in a manner deemed equitable to all.  To
the extent that transactions on behalf of more than one client of ALLSTATE
INVESTMENTS during the same period may increase the demand for securities being
purchased or the supply of securities being sold, ALIC Re recognizes that there
may be an adverse effect on price.

 

It is agreed that, on occasions when ALLSTATE INVESTMENTS deems the purchase or
sale of a security to be in the best interests of an Allstate affiliate as well
as other accounts or companies, it may, to the extent permitted by applicable
laws and regulations, but will not be obligated to, aggregate the securities to
be so sold or purchased for such Allstate affiliate with those to be sold or
purchased for other accounts or companies in order to obtain favorable execution
and lower brokerage commissions.  In that event, allocation of the securities
purchased or sold, as well as the expenses incurred in the transaction, will be
made by ALLSTATE INVESTMENTS in the manner it considers to be most equitable and
consistent with its obligations to such Allstate affiliate and to such other
accounts or companies.  ALIC Re recognizes that in some cases this procedure may
adversely affect the size of the position obtainable for ALIC Re.

 

G.                                     Contracts; Authorized Signatories. 
ALLSTATE INVESTMENTS shall have the full power, right and authority, as ALIC
Re’s agent, in accordance with this Agreement and the Investment Guidelines, to
negotiate and apply for and direct the Trustee to enter into, execute, deliver,
amend, modify and/or terminate legal documents of every kind and nature relating
to or required by the investment of the Trust Assets.  All such documents will
be entered into in the name of the Trustee and all such documents shall be
legally binding on the Trustee and ALIC Re. Those certain employees and officers
of ALLSTATE INVESTMENTS who are authorized to execute transactions and sign
documentation pursuant to the policies and procedures adopted pursuant to
authorization of the ALLSTATE INVESTMENTS’ Board of Directors, as they may be
amended from time to time, shall also be authorized to the same extent to direct
the Trustee to execute transactions and sign documentation on behalf of ALIC Re
in connection with transactions entered into on behalf of the Account pursuant
to this Agreement.

 

H.                                    Compliance with Legal Requirements. 
ALLSTATE INVESTMENTS shall make all reasonable efforts to comply with and cause
to be complied with all applicable laws, rules, and regulations of ALIC Re’s
domicile, and any federal, state or municipal authority governing this
Agreement, the services rendered hereunder, the Account and the assets held
therein.  Without limiting the foregoing, ALLSTATE INVESTMENTS shall comply with
all securities laws and other laws applicable to the services provided under
this Agreement.

 

I.                                         Transaction Procedures.  The Trust
Assets are or will be held in trust by

 

A-3

--------------------------------------------------------------------------------


 

the Trustee pursuant to the Trust Agreement.  ALLSTATE INVESTMENTS shall not act
as trustee or custodian of the Trust Assets and shall not, under any
circumstances, have or be deemed to have ownership, custody or physical control
of any of the Trust Assets.  ALLSTATE INVESTMENTS may, however, issue
instructions to, and communicate with, the Trustee for the Account as may be
necessary and appropriate in connection with provision of its services pursuant
to this Agreement.  At the option of ALLSTATE INVESTMENTS, instructions by
ALLSTATE INVESTMENTS to the Trustee may be made orally or by computer,
electronic instruction systems or telecommunications terminals.  ALLSTATE
INVESTMENTS will confirm that the Trustee has effected such instructions either
by access to the Trustee’s computerized identification system or by telephonic
confirmation.  The Trustee will confirm with ALLSTATE INVESTMENTS receipt of
trade instructions orally or by computer for the Account.  ALLSTATE INVESTMENTS
will instruct all brokers, dealers and counterparties executing orders with
respect to the Trust Assets to forward to ALLSTATE INVESTMENTS copies of all
confirmations.

 

J.                                        Recordkeeping.  ALLSTATE INVESTMENTS
shall keep and maintain an accurate and detailed accounting of each transaction
concerning the Trust Assets and of all receipts, disbursements, and other
transactions relating to the purchase and sale transactions arising hereunder. 
ALLSTATE INVESTMENTS agrees to preserve such records for the greater of (i) six
years; (ii) the required period pursuant to the insurance laws of ALIC Re’s
domicile and related regulations; or (iii) such other time period that ALIC Re
may from time to time request.  ALLSTATE INVESTMENTS acknowledges that all such
records shall be the property of ALIC Re and shall be made available, within
five (5) business days of receipt of a written request, to ALIC Re, its
accountants, auditors or other representatives of ALIC Re for inspection and/or
copying (at ALIC Re’s expense) during regular business hours.  In addition,
ALLSTATE INVESTMENTS shall provide any materials, reasonably related to the
investment advisory services provided hereunder, as may be reasonably requested
in writing by the directors or officers of ALIC Re, or as may be required by any
governmental agency with jurisdiction hereunder.

 

ALLSTATE INVESTMENTS further agrees to prepare and furnish to ALIC Re and to
other persons designated by ALIC Re, at such regular intervals and other times
as may be specified by ALIC Re from time to time (i) such balance sheets, income
and expense statements and other financial statements and reports, and (ii) such
other statements, reports and information, in each case, regarding the Trust
Assets as ALIC Re shall from time to time reasonably require.

 

In the event of termination of this Agreement for any reason, all such records
or copies thereof shall be returned promptly to ALIC Re, free from any claim or
retention of rights by ALLSTATE INVESTMENTS.

 

A-4

--------------------------------------------------------------------------------